NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 14, 2017 *
                                  Decided July 27, 2017

                                         Before

                       DIANE P. WOOD, Chief Judge

                       DANIEL A. MANION, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 16-3881

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Central District of Illinois.

      v.                                          No. 13-10107-001

ALEXIS MIRANDA-SOTOLONGO,                         Joe Billy McDade,
     Defendant-Appellant.                         Judge.

                                        ORDER

       Alexis Miranda-Sotolongo appeals for the second time his sentence for his
conviction of being a felon in possession of a ﬁrearm. He argues that the district court
erred by modifying his conditions of supervision in his absence and that the district court
insuﬃciently stated its reasons for the modiﬁcations. We disagree and aﬃrm the decision
of the district court.




      * We have unanimously agreed to decide this successive appeal without oral
argument because the legal issues have been authoritatively decided. Fed. R.
App. P. 34(a)(2)(B).
No. 16-3881                                                                          Page 2

       The underlying facts of Miranda-Sotolongo’s conviction for possession of a ﬁrearm
by a felon under 18 U.S.C. § 922(g)(1) are explained more fully in our opinion in his ﬁrst
appeal. United States v. Miranda-Sotolongo, 827 F.3d 663 (7th Cir. 2016). Miranda-Sotolongo
was convicted of being a felon in possession of a ﬁrearm after a jury trial. At sentencing,
the district court imposed a sentence of sixty-three months in prison followed by three
years of supervised release. Miranda-Sotolongo successfully challenged four terms of the
supervised release as unconstitutionally vague and overbroad. Id. at 671–72.

       Applying recent case law from this circuit, we found that two conditions imposed
unconstitutionally vague limits on Miranda-Sotolongo’s use of alcohol. A third condition
imposed an unconstitutionally vague prohibition on the purchase, possession, or use of
mood-altering substances. A fourth condition required Miranda-Sotolongo to obtain his
GED diploma rather than just to seek a GED. We vacated the four challenged conditions,
“conﬁdent that the district court on remand [would] consider whether to impose similar
but more narrowly tailored conditions and, if so, [would] explain its decisions to the
extent required.” Id. at 671. Because the problems with the supervised release terms were
narrow, we saw “no need to order a full re-sentencing.” Id. at 672.

       On remand, the government said it would not object to eliminating the three
conditions involving alcohol and mood-altering substances. The government also
recommended altering the requirement that defendant obtain a GED to a requirement
that he seek a GED. The government further suggested that because the elimination of
three conditions and the modiﬁcation of the fourth were favorable to Miranda-Sotolongo,
Federal Rule of Criminal Procedure 32.1(c)(2) allowed the court to act without a hearing.
The district court agreed with the government’s recommendations and implemented
them, striking the restrictions on alcohol consumption and mood-altering substances and
modifying the GED condition so that Miranda-Sotolongo will be required to seek a GED
but not to obtain one.

       Miranda-Sotolongo appeals. He argues that Federal Rule of Criminal Procedure
43, not Rule 32.1, governs and that he was entitled to be present at the required
resentencing hearing. He also argues that the district court did not adequately explain
the reasons for modifying the conditions of supervision. We review de novo the scope of
the remand. United States v. Lewis, 842 F.3d 467, 473 (7th Cir. 2016), quoting United States
v. Mobley, 833 F.3d 797, 803 (7th Cir. 2016). While we often vacate the entire sentence and
remand for full resentencing when there are narrow problems in the conditions of
supervision, see Mobley, 833 F.3d at 801, we have also found that “[s]ometimes it is
No. 16-3881                                                                            Page 3

sensible to ﬁx problems in the supervised-release portion of the sentence and let the rest
stand.” United States v. Ray, 831 F.3d 431, 439 (7th Cir. 2016) (collecting cases).

        Federal Rule of Criminal Procedure 43(a)(3) requires the defendant’s physical
presence when his sentence is imposed. Rule 32.1(c) more speciﬁcally addresses the
procedural requirements for modifying conditions of supervised release. The general rule
is: “Before modifying the conditions of … supervised release, the court must hold a
hearing, at which the person has the right to counsel and an opportunity to make a
statement and present any information in mitigation.” Fed. R. Crim. P. 32.1(c)(1). Under
Rule 32.1, however, a “hearing is not required if … the relief sought is favorable to the
person and does not extend the term … of supervised release; and … an attorney for the
government has received notice of the relief sought, has had a reasonable opportunity to
object, and has not done so.” Fed. R. Crim. P. 32.1(c)(2). These conditions were satisﬁed
here, so an in-person hearing was not needed.

       We were clear in our remand that the errors in the conditions of supervision were
“narrow enough” that there was “no need to order a full re-sentencing.” Miranda-
Sotolongo, 827 F.3d at 672. We remanded only for reconsideration of the four challenged
conditions of supervised release, observing that the district court could “impose similar
but more narrowly tailored conditions.” Id. at 671. The modiﬁcation does not extend the
term of supervised release, and the government received notice of the relief and had a
reasonable opportunity to object but did not do so—it was the government’s
recommendations that the district court adopted.

       The modiﬁcations were all favorable to Miranda-Sotolongo, so an in-person
hearing with the defendant was not required. The defense argues, however, that because
we vacated the four conditions and remanded for reconsideration, the correct comparison
to determine whether the changes were favorable is not, as common sense might dictate,
between the four challenged conditions and the one modiﬁed condition, but rather
between the “no conditions” in place after we vacated them for vagueness and the new
condition. This argument elevates form high above substance. We are persuaded we
should not adopt the rather metaphysical notion that, because we vacated the challenged
conditions of supervised release, none were actually in eﬀect. Thus far, none of the
conditions have ever gone into eﬀect since Miranda-Sotolongo still has a while to go on
his prison sentence. After having received the relief he sought in his ﬁrst appeal, the relief
he received on remand was clearly favorable to him. Three of the conditions were
eliminated. The fourth was modiﬁed to make it less demanding. What could be more
favorable to the defendant?
No. 16-3881                                                                            Page 4

       The exception to a hearing requirement for modifying conditions of supervised
release under Rule 32.1(c)(2) was thus satisﬁed. In fact, the district court provided
Miranda-Sotolongo with more than was required under Rule 32.1. The court held a
hearing, although it was not required, and oﬀered Miranda-Sotolongo an opportunity to
participate by telephone. (He refused to participate.) We do not see any harm he suﬀered
as a result of his absence from the hearing.

        Finally, we address Miranda-Sotolongo’s argument that the district court failed to
explain suﬃciently its reasons for the modiﬁcations. See United States v. Bryant, 754 F.3d
443, 444–45 (7th Cir. 2014); United States v. Farmer, 755 F.3d 849, 852 (7th Cir. 2014). The
district judge said that he intended “to comply with the mandate from the Seventh
Circuit” and “would resentence the Defendant on those conditions as indicated by the
record.” Further, “the proposed changes to the four remand conditions agreed to by the
Government are appropriate and are consistent with the Seventh Circuit jurisprudence.”
That is suﬃcient to explain the elimination of three conditions and the modiﬁcation of
the GED requirement from obtaining a GED to seeking one, which we said “we would
uphold.” See Miranda-Sotolongo, 827 F.3d at 671. No more needed to be said, and the
district court did not abuse its discretion. See United States v. Evans, 727 F.3d 730, 732 (7th
Cir. 2013) (applying abuse of discretion standard to review challenge to modiﬁed terms
of supervised release); see also Farmer, 755 F.3d at 853 (acknowledging “tension in our
cases as to the proper standard of review”), quoting United States v. Shannon, 743 F.3d 496,
499 (7th Cir. 2014).

       Accordingly, we AFFIRM the decision of the district court.